Citation Nr: 0801555	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-32 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD), exclusive of periods requiring hospitalization over 
21 days, including from July 3, 2002 to August 31, 2002; 
April 13, 2005 to May 31, 2005; and August 2, 2005 to 
September 30, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1970 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The Board also notes that in a July 2005 physician's 
questionnaire completed by the veteran's VA physician, he 
asserts that the veteran is unemployable due to his service-
connected PTSD, and thereby raises the issue of whether the 
veteran is entitled to a total disability rating based on 
individual employability (TDIU).  As the RO has not addressed 
the issue of TDIU, such issue is hereby referred to the RO 
for appropriate action. 


REMAND

At the outset, the Board notes that Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  


A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

From May 2002 to April 2004, the veteran was seen several 
times at the VA facility for treatment for his PTSD.  During 
an October 2002 VA PTSD examination, the examiner indicated 
that the veteran met the criteria for PTSD.  The examiner 
noted that the veteran suffered from an explosive temper, 
impatience, "trust" issues, sleep impairments, intrusive 
ideation about his time in Vietnam, occasional auditory 
hallucinations, paranoia, and impaired impulse control.  The 
veteran did not have suicidal thoughts, but did occasionally 
have nondirected homicidal thoughts.  He did not have 
obsessive or ritualistic behavior or panic attacks.  

In a March 2004 VA treatment record, the veteran reported 
that the prescribed medication helped with the sleeping 
impairment, but not with the nightmares.  Other than 
nightmares, the PTSD symptoms were under good control.  He 
had no angry outbursts or suicidal or homicidal ideation.  As 
noted, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation in April 2004.  

From April 2004 to March 2007 the veteran received treatment 
for his PTSD in both a private medical facility and VA 
facility.  An October 2004 private treatment record indicated 
the veteran had a history of explosive outbursts and was 
experiencing an increase in his PTSD symptoms.  A November 
2004 VA physician statement reported the veteran was having 
difficulty with periods of irritability and loss of impulse 
control.  The VA physician considered the veteran 
unemployable and indicated the veteran would remain so for 
the next year.  

In a physician's questionnaire completed by the veteran's VA 
physician in July 2005, the VA doctor indicated that he had 
been treating the patient for over 4 years.  The doctor 
opined that the veteran experienced occupational and social 
impairment with reduced reliability and productivity, 
occupational and social impairment with deficiencies in most 
areas, and total occupational and social impairment.  The 
doctor indicated prevalent symptoms of the veteran's PTSD 
included panic attacks, occurring more than once weekly; 
short term memory impairment; impaired judgment; disturbance 
of mood; inability to establish work and social 
relationships; and impaired impulse control.  The doctor 
further opined that he considered the veteran to be 
unemployable due to his service-connected PTSD.  The VA 
doctor assigned the veteran a Global Assessment of 
Functioning (GAF) score of 60 and reported that for the last 
year the veteran's GAF score had ranged from 58-60.

In a December 2005 VA treatment record, the veteran reported 
that his sleep impairments had improved and his nightmares 
had resolved on the current medication.  The doctor indicated 
that the veteran did not have active symptoms of PTSD.  In 
the March 2006 VA treatment record, the veteran again 
reported that his sleeping impairment and nightmares had 
resolved fully.  He reported no angry outbursts or suicidal 
or homicidal ideation.  The examiner noted the PTSD symptoms 
were well controlled.  A January 2007 VA treatment record 
reported the veteran was without active PTSD symptoms.  

Given the veteran's long history of treatment for PTSD and in 
light of the fact that he was last afforded a VA examination 
in October 2002, the Board finds a more contemporaneous VA 
examination is necessary to determine the current severity of 
his PTSD.

Finally, the Board also notes that Under 38 C.F.R. § 19.31, 
it is incumbent upon the agency of original jurisdiction, 
here the RO, to issue a Supplemental Statement of the Case 
(SSOC) following its receipt of new and pertinent evidence.  
In the present case, the most recent SSOC was issued on 
November 18, 2005.  Subsequently, the RO received additional 
medical evidence addressing the PTSD.  This additional 
evidence is of such significance that it would need to be 
considered in the disposition of the veteran's claim for 
increased evaluation for the service-connected PTSD.  
However, the RO never issued an SSOC addressing this 
evidence.  The absence of an SSOC constitutes a procedural 
error requiring a remand to the RO.  See 38 C.F.R. § 19.9.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the service-
connected PTSD since March 2007.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should also 
be informed that he can submit evidence to 
support his claims.

2.  The veteran should then be afforded a 
VA psychiatric examination, with the 
appropriate VA examiner to determine 
whether his service-connected PTSD is 
productive of a level of disablement 
greater than that of occupational and 
social impairment, with occasional decrease 
in work efficiency and intermittent periods 
of inability to perform occupational tasks 
as encompassed by a 30 percent evaluation 
under Diagnostic Code 9411.


All studies deemed necessary should be 
performed.  All clinical manifestations of 
the veteran's service-connected PTSD should 
be reported in detail.  The examiner should 
provide an opinion concerning the degree of 
social and industrial impairment resulting 
from the service-connected PTSD.  The 
examiner should also assign a GAF score 
based on the veteran's service-connected 
PTSD.  The examiner should explain what the 
assigned score represents.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten report.  
In explaining the basis for the opinions 
and conclusions reached, the examiner 
should address any discrepancies in the 
evidence of record.    

3.  After consideration of all the 
evidence, including that evidence added to 
the veteran's claim file since the November 
18, 2005 SSOC, the veteran's claim for an 
evaluation in excess of 30 percent for the 
service-connected PTSD should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a SSOC and given an 
opportunity to respond. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

